DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on June 28, 2021 is acknowledged. Applicant has added claims 21-26.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8,16-19, 21-23, and 25, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gogoi (US 20090108403 A1; Go).
Regarding claim 1, Go discloses an integrated circuit comprising: a substrate (Fig. 1, 110; ¶30) that includes a first region (Fig. 1, thicker portion of 104; ¶30) having a first thickness and a second region (Fig. 1, thinner portions of 104; ¶30) having a second thickness smaller than the first thickness; a three-dimensional capacitor (Fig. 1, 750/755/760; ¶34) formed inside and on top of the first region; and first and second connection terminals (Fig. 1, 300/301 portions extending through 1180; ¶34) formed on the second region, the first (Fig. 1, 301 portions extending through 1180; ¶34) and second (Fig. 1, 300 portions extending through 1180; ¶34) connection terminals being 
	Regarding claim 2, Go discloses the integrated circuit of claim 1, wherein the three-dimensional capacitor comprises: trenches (Fig. 1, 155; ¶34) formed in the first region  (Fig. 1, thinner portions of 104; ¶30) of the substrate, the trenches having respective bottoms and lateral walls; and a stack of a first conductive layer (Fig. 1, 750; ¶34), a first dielectric layer (Fig. 1, 755; ¶34), and a second conductive layer (Fig. 1, 760; ¶34) arranged on a side of the first dielectric layer opposite to the first conductive layer, the stack extending on the lateral walls and on the bottoms of the trenches formed in the first region of the substrate (Fig. 1, 110; ¶30), the first and second layers respectively forming the first and second electrodes of the three-dimensional capacitor.
Regarding claim 3, Go discloses the integrated circuit of claim 2, wherein the stack further comprises: a second dielectric layer (Fig. 1, 1180; ¶30) arranged on a side of the second conductive layer (Fig. 1, 760; ¶34) opposite to the first dielectric layer (Fig. 1, 755; ¶34), and a third conductive layer (Fig. 1, 301 portion over surface of 1180; ¶34) arranged on a side of the second dielectric layer opposite to the second conductive layer, the third conductive layer being connected to the first connection terminal (Fig. 1, 301 portions extending through 1180; ¶34).
	Regarding claim 4, Go discloses the integrated circuit of claim 1, wherein the first region (Fig. 1, thicker portion of 104; ¶30) is a central region of the substrate (Fig. 1, 110; ¶30), and the second region (Fig. 1, thinner portions of 104; ¶30)  is a peripheral region of the substrate.
Regarding claim 5, Go discloses the integrated circuit of claim 1, wherein a surface (bottom) of the substrate (Fig. 1, 110; ¶30) opposite to the first and second connection terminals (Fig. 1, 300/301 portions extending through 1180; ¶34) is substantially planar.
Regarding claim 8, Go discloses the integrated circuit of claim 1, wherein the first and second connection terminals (Fig. 1, 300/301 portions extending through 1180; ¶34) each comprise a solder bump or a metallic connection pillar.
Regarding claim 16, Go discloses an integrated circuit comprising: a substrate (Fig. 1, 110; ¶30) that includes a first region (Fig. 1, thicker portion of 104; ¶30) having a first thickness and a second region  (Fig. 1, thinner portions of 104; ¶30)  having a second thickness smaller than the first thickness, the first region including a first surface and the second region having a second surface; a three-dimensional capacitor (Fig. 1, 750/755/760; ¶34) formed inside and on top of the first surface of the first region; an insulating layer  (Fig. 1, 1180; ¶34) positioned on the second surface of the second region; and first and second connection terminals  (Fig. 1, 300/301 portions extending through 1180; ¶34) formed on the insulating layer, the first and second connection terminals being respectively connected to first (Fig. 1, 750; ¶34) and second electrodes (Fig. 1, 760; ¶34) of the three- dimensional capacitor.
	Regarding claim 17, Go discloses the integrated circuit of claim 16, wherein the three-dimensional capacitor comprises: trenches (Fig. 1, 155; ¶34) formed in the first region  (Fig. 1, thicker portion of 104; ¶30) of the substrate, the trenches having respective bottoms and lateral walls; and a stack of a first conductive layer  (Fig. 1, 750; ¶34), a first dielectric layer (Fig. 1, 755; ¶34), and a second conductive layer (Fig. 1, 
	Regarding claim 18, Go discloses the integrated circuit of claim 17, wherein the stack further comprises: a second dielectric layer (Fig. 1, 1180; ¶34) arranged on a side of the second conductive layer (Fig. 1, 760; ¶34) opposite to the first dielectric layer (Fig. 1, 755; ¶34), and a third conductive layer (Fig. 1, 301 on top surface of 1180; ¶34) arranged on a side of the second dielectric layer opposite to the second conductive layer, the third conductive layer being connected to the first connection terminal. (Fig. 1, 301 portion extending through 1180; ¶34)
	Regarding claim 19, Go discloses the integrated circuit of claim 16, the substrate (Fig. 1, 110; ¶30) includes a third surface (bottom) opposite to the first  (Fig. 1, surface of thicker portion of 104; ¶30)  and second  (Fig. 1, surface of thinner portions of 104; ¶30)  surfaces, the third surface being substantially planar.
	Regarding claim 21, Go discloses a device, comprising: a substrate (Fig. 1, 110; ¶30) having a first region (Fig. 1, thicker portion of 104; ¶30) and a second region  (Fig. 1, thinner portions of 104; ¶30), the first region having a first thickness, the second region having a second thickness smaller than the first thickness; a device (Fig. 1, 750/755/760; ¶34) on the first region, the first device including an electrode (Fig. 1, 750; ¶34); and a connection terminal  (Fig. 1, 301 portion extending through 1180; ¶34) on the second region, the connection terminal connected to the electrode of the device.
Regarding claim 22, Go discloses the device of claim 21, wherein the first region include a trench  (Fig. 1, 155; ¶34) and the device (Fig. 1, 750/755/760; ¶34) is at least partially in the trench.
Regarding claim 23, Go discloses the device of claim 21, wherein the connection terminal (Fig. 1, 301 portion extending through 1180; ¶34) includes a metallic connection pillar.
	Regarding claim 25, Go discloses the device of claim 21, wherein the connection terminal (Fig. 1, 301 portion extending through 1180; ¶34) is on a first surface of the second region (Fig. 1, thinner portions of 104; ¶30) of the substrate (Fig. 1, 110; ¶30), a second surface (bottom) of the substrate opposite to the first surface of the second region of the substrate is substantially planar.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gogoi (US 20090108403 A1; Go) 
Regarding claim 6, Go discloses the integrated circuit of claim 1, but is silent on wherein the first and second thicknesses differ within a range from 10 to 40 m.
Go discloses the claimed structural features of the invention except for the relative difference in thicknesses of the first and second regions. Before the effective 
Regarding claim 26, Go discloses the device of claim 21, but is silent on wherein the first and second thicknesses differ within a range from 10 to 40 m.
Go discloses the claimed structural features of the invention except for the relative difference in thicknesses of the first and second regions. Before the effective filing date of the invention one of ordinary skill would be able to adjust the relative dimension of the regions to adjust thickness of the first region to make smaller or deeper trench capacitors 150. Accordingly, where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art (Go) device, the claimed device is not patentably distinct from the prior art device.
Allowable Subject Matter
Claims 7,9,20,24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The most relevant prior art, US 20090108403 A1, US 20160293334 A1, US 6661069 B1, US 20200058580 A1, US 20190393153 A1, US 20150123242 A1, US 20150179731 A1, US 20130270675 A1 discloses the claimed limitations of the invention except for those listed below.
Regarding claim 7, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: " third and fourth connection terminals respectively arranged opposite the first and second connection terminals, on a side of the substrate opposite to the first and second connection terminals; a first conductive via crossing the substrate and connecting the third connection terminal to the first connection terminal; and a second conductive via crossing the substrate and connecting the fourth connection terminal to the second connection terminal.”, as recited in Claim 7, with the remaining features.
Regarding claim 9, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: " 
Regarding claim 20, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: " further comprising: third and fourth connection terminals respectively arranged opposite the first and second connection terminals, on the third surface of the substrate; a first conductive via crossing the substrate and connecting the third connection terminal to the first connection terminal; and a second conductive via crossing the substrate and connecting the fourth connection terminal to the second connection terminal.”, as recited in Claim 20, with the remaining features.
Regarding claim 24, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: " comprising an insulating protection layer extending on the second region of the substrate, where the insulating protection layer does not extend on the first region of the substrate.”, as recited in Claim 24, with the remaining features.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE C TYNES JR. whose telephone number is (571)270-7606.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571) 272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.